DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/6/2021 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Notice to Applicant
This action is in reply to the  filed on 8/6/2021.  
Claims 1, 18 and 19 have been amended.
Claim 1-19  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1, 18 and 19, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. do not teach "a device identifier indicating a type of the mobile device,” “a response as conditioned patient data,” “based on a native language of an operating system of the mobile device corresponding to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0004]) that physicians and healthcare providers require access to patient data from across a healthcare continuum. So a need exists to organize these human interactions by providing access to patient information and patient physiological data using the steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc.  Applicant’s system/method/computer readable medium provides access to patient information and patient physiological data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 18 and 19 is/are directed to the abstract idea of “providing access to patient information and patient physiological data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-19 recite an abstract idea.
Claim(s) 1, 18 and 19 is/are directed to the abstract idea of “providing access to patient information and patient physiological data,” etc. (Applicant’s Specification, Abstract, certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc., that is “providing access to patient information and patient physiological data,” etc. The limitation of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc., that is “providing access to patient information and patient physiological data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays (Applicant’s Specification [0020]-[0021]), etc.) to perform steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a 
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays). At paragraph(s) [0020]-[0021], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays,” etc. to perform the functions of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. The recited “mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-19 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-17 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-17 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-17 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-17 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1.
CRM Rejection
Claim 18 is rejected under 35 U.S.C. 101 because the claims are drawn to a “a computer-readable storage device…”  Independent claim 18, as well as the specification, provide(s) little guidance as to what constitutes the claimed storage medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory 

Response to Arguments
Applicant’s arguments filed 8/6/2021 with respect to claims 1-19 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/6/2021.
Applicant’s arguments filed on 8/6/2021 with respect to claims 1-19 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. do not render obvious the present invention because Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. do not disclose "a device identifier indicating a type of the mobile device,” “a response as conditioned patient data,” “based on a native languge of an operating system of the mobile device corresponding to the type of the mobile device,” and “at least one real-time patient data waveform and one or more vital values displayed," etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. to the amended limitations have been found persuasive. Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. do not teach "a device identifier indicating a type of the mobile device,” “a response as conditioned patient data,” “based on a native languge of an operating system of the mobile device corresponding to the type of the mobile device,” 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action.
Applicant’s Definitions
Applicant argues that “a fundamental economic is an economic practice that has been long prevailing in our system of commerce” but does not point to any office guidance, court decision or section of the MPEP that concurs with Applicant’s definition. Accordingly, Applicant’s argument is not persuasive.
Mental Process
Applicant’s claims are directed to the abstract idea of providing access to patient information and patient physiological data. The claimed method requires the steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. This mental process of providing access to patient information and patient physiological data demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). Applicant’s argument is not persuasive.
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354). Applicant’s argument is not persuasive.
Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0004]) that physicians and healthcare providers require access to patient data from across a healthcare continuum. So a need exists to organize these human interactions by providing access to patient information and patient physiological data using the steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a 
Improvement
Applicant claims the improvement of “optimized retrieval of data from a plurality of facility systems, and “more securely retrieving and processing data,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Significantly More
The Examiner is not persuaded that “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626